DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a judicial exception without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims including — including receiving historical customer relationship management data that defines historical information in relation to a customer; determining one or more parameters based on the received historical customer relationship management data, receiving state information that defines a current interaction state between an agent and a customer, the state information 
	
	The limitations, as drafted and detailed above, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because the limitations above are setting forth non-technical particulars of a commercial interactions (i.e., in the terminology of the 2019 Updated Guidance, commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  
Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a human party to the transaction observing interaction between an agent and a customer and evaluating (and predicting) a next interaction step between the agent and the customer). 
	
	 
	MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible 
	
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above (i.e., predicting a next interaction step between an agent and a customer).  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
	MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("graphical user interface”, "memory," "processor," "computer-readable medium”—see Specification ¶¶ 0068 describing these variously as standard examples of the state of the art, and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., inputting, receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claims at no point go beyond merely "organizing [existing] information into a new form." Digitech Image Tech's v. Electronics for Imaging, 758 F.3d 1344, 1351 (2014).  "The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  
Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea identified at step 2A—Prong One, without changing the analysis already 
	Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

The analysis above applies to all statutory categories of invention.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sri et al. (US 20150256675) in view of Bodell et al. (US 20160294952).
Claim 8. Sri et al. (Sri) teaches a computer-implemented method for improving goal-directed textual conversations between agents and customers, the method including: 
providing an interface for communicating information to a customer relationship management (CRM) system [0033], [0063]; 
receiving historical customer relationship management data from the CRM system that defines historical information in relation to a customer [0028], [0086]; 
determining one or more parameters based on the received historical customer relationship management data, wherein the one or more parameters (features) are defined to facilitate communication between the CGS and the CRM system [0029], [0086], [0042]; 
receiving state information from the CRM system that defines a current interaction state between an agent of the CRM system and a customer [0058], Figs.3-4; 
generating a request for a next interaction state between the agent of the CRM system and the customer, the request including the one or more determined parameters and the received state information [0055], Fig. 3;
in response to the request, predicting, based on the historical customer relationship management data and the generated request, using one or more machine learning algorithms, a next interaction state between the agent of the CRM system and the customer [0043]; and 

Sri does not explicitly teach that said state information includes one of multiple scripted actions.  
Bodell et al. (Bodell) teaches a computer-implemented method for determining at least one next action based on the predicted intention of the customer. The predicted intention of the customer may be utilized by the state machine to determine the current state of the interaction between the agent and the customer and accordingly determine one or more next actions for the customer. The memory is configured to maintain a database for storing a plurality of answers corresponding to a plurality of possible intentions of the plurality of customers of the enterprise. Each possible customer intention and its corresponding answer are stored as an `intent-answer` key value pair in the database [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sri to include that said state information includes one of multiple scripted actions, as disclosed in Bodell, because it would advantageously improve chances of sale and/or improve customer interaction experience, as taught by Bodell [0022].
Claim 9. Sri teaches said method further including receiving one or more pre-defined configuration rules, wherein the next interaction state is predicted based on the one or more pre-defined configuration rules [0028]. 
Claim 10. Sri teaches said method, further including predicting one or more products and communicating the predicted one or more products to the CRM system to facilitate suggesting, by the agent, one or more products to offer the customer [0075]. 
Claim 11. Sri teaches said method, wherein the predicted next interaction state is communicated to the agent device in a response to the generated request, the response including the one or more determined parameters and the predicted next interaction state [0029], [0036], [0055]. 
Claim 13. Sri teaches said method, further including receiving training data from the CRM system that includes customer information associated with multiple customers, wherein the one or more machine learning algorithms are trained using the training data [0024]. 
Claim 14. Sri teaches said method, wherein the customer information includes one or more of: customer biographic information, customer assets, customer order histories, case histories associated with customers, contract information associated with customers, and one or more product catalogs [0060], [0063]. 

System claims 1-4, 6, and 7 repeat the subject matter of method claims 8-11, 13 and 14 respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 8-11, 13 and 14 have been shown to be fully disclosed by the teachings of Sri and Bodell in the above rejections of claims 8-11, 13 and 14, it is readily apparent that the system disclosed by Sri and Bodell includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 8-11, 13 and 14, and incorporated herein.
Claims 15-18 and 20 are rejected on the same rationale as set forth above in claims 8-11 and 13.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sri and Bodell, as applied to claim 8, in view of Kumar et al. (US 20210012407).
Claim 12. The combination of Sri and Bodell teaches all the limitations of claim 12 except that at least one of the one or more machine learning algorithms utilizes a long short-term memory (LSTM). 
	Kumar et al. (Kumar) teaches utilizing a machine learning model (a long short-term memory (LSTM) model [0019] to determine interests and recommendations for a customer of a merchant wherein the recommendation platform may perform one or more actions based on the predicted interest of the particular customer. In some implementations, the one or more actions may include the recommendation platform providing, to the user device of the particular customer, data identifying a recommendation for one or more products of the merchants. For example, the recommendation platform may recommend a particular product or service of a particular merchant based on the predicted interest of the particular customer [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sri and Bodell to include
that at least one of the one or more machine learning algorithms utilizes a long short-term memory (LSTM), as disclosed in Kumar, because it would advantageously recommending products and/or services that may not interest the particular customer [0030].
                Furthermore, it would advantageously handle the time-series nature of the data and refine the predictions upon receiving additional time series data, which the baseline models are incapable of performing.             

System claim 5 repeats the subject matter of method claim 12, as a set of apparatus elements rather than a series of steps. As the underlying processes of claim 12 have been shown to be fully disclosed by the teachings of Sri, Bodell and Kumar in the above rejections of claim 12, it is readily apparent that the system disclosed by Sri, Bodell and Kumar includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claim 12, and incorporated herein.
Claim 19 are rejected on the same rationale as set forth above in claim 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160239848 to Chang et al. discloses a computer-implemented method and an apparatus for automatic execution of at least one next action during a customer 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MILA AIRAPETIAN/           Primary Examiner, Art Unit 3625